DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1872984, filed on 11/27/2019 in France.

Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that “invention group II identified by the examiner relates to a method for manufacturing the same electrical assembly of group I.” This is found persuasive.  However, 
Claims 8 and 19-20 are objected to under 37 CFR 1.75(c) as being in improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.  The claims 8 and 19-20 have not been further treated on the merits.
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY 

Information Disclosure Statement
The IDS filed on 12/11/2019 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 05/27/2020 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. [US 2017/0062134] in view of Li et al. [US 8,537,557].

Regarding claim 1, Koyama et al., disclose an electrical assembly (figures 1-5), comprising a capacitive element (1, figures 1-3), at least one electric connector (2A & 2B, figures 1-3) secured to said capacitive element and a casing (3, figures 1-3) having a bottom (a bottom of the casing, figure 3), a side wall (a vertical side wall of the casing 3, figure 3) and an aperture (a top opening of the casing 3, figure 3) through which the capacitive element is inserted (figures 1-3).
	Koyama et al., disclose the claimed invention except for the casing comprising at least one shoulder on the side of the aperture, the shoulder forming a stop configured to receive in abutment said at least one electric connector, so as to support said capacitive element.
	Li et al., disclose an electrical assembly (figures 1-5) comprising a casing (40, figures 1-5), a top opening (a top of the casing 40, figures 1 and 5), wherein the casing comprises at least one shoulder (23, figures 2-5) on a support (211, figures 2-5), the shoulder forming a stop (236, figures 2-3) configured to receive in abutment at least one electric member (30, figures 1-5), so as to support said electric member.
	It would have been to one of ordinary skill in the art at the time the invention was made to add the shoulder design of Li et al., to mount on the side wall of the electrical assembly of Koyama et al., for the purpose of providing pre-assembly the capacitive element within the casing. 
Regarding claims 2 and 15, Koyama et al., in view of Li et al., disclose the capacitive element being embedded in a filling material (6, figure 3) of the casing, to attach the capacitive element in said casing.

Regarding claims 3, 9 and 16, Koyama et al., disclose the claimed invention except for wherein the shoulders are ribs forming longitudinal protrusions integral with the casing, said ribs having an end, recessed from the aperture, forming said stop configured to receive in abutment said at least one electric connector.
	Li et al., disclose wherein the shoulders are ribs (23, figures 1-5) forming longitudinal protrusions integral with the casing, said ribs having an end, recessed from the aperture, forming said stop configured to receive in abutment said at least one electric component (30, figure 5).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the shoulder design of Li et al., within the electric assembly of Koyama et al., for the purpose of facilitating installation the capacitive element within the casing.
Regarding claims 4, 10, 11 and 17, Koyama et al., in view of Li et al., disclose the claimed invention except for wherein the at least one electric connector has a thickness lower than the distance between the shoulder and the aperture.
	Li et al., disclose wherein the casing comprises at least one shoulder (23, figures 2-5) on a support (211, figures 2-5), the shoulder forming a stop (236, figures 2-3) configured to receive in abutment at least one electric member (30, figures 1-5), so as to support said electric member.
	It would have been to one of ordinary skill in the art at the time the invention was made to add the shoulder design of Li et al. in the electrical assembly of Koyama et al., wherein the at least one electric connector has a thickness lower than the distance between the shoulder and the aperture, for the purpose of facilitating installation the In re Japikse, 86 USPQ 70.
Regarding claims 5, 12, 13, 14 and 18, Koyama et al., in view of Li et al., disclose the casing having a cavity (3A, figures 1-3) able to house the whole capacitive element.
Regarding claim 6, Koyama et al., in view of Li et al., disclose a cooling circuit (5, figures 1-3) and said electrical assembly being mounted on the cooling circuit of the electric equipment in particular through the aperture of the casing.
Regarding claim 7, Koyama et al., in view of Li et al., disclose the electrical assembly is configured to be onboard a vehicle (paragraph 0028 and 0043), and forming an power inverter configured so as to supply an electric motor driving the vehicle from a battery, or a DC-DC converter configured to convert a voltage between a high voltage power battery and a low voltage power battery, or an electric charger configured to convert a voltage between an electrical power grid external to the vehicle and a battery of the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsumoto et al. [US 8,416,580] disclose electronic apparatus;
Fan [US 9,781,855] discloses electronic apparatus;
Takeoka et al. [US 2011/0102966] disclose molded capacitor and method for manufacturing the same; and
Moceri et al. [US 2020/0194146] disclose electrical device comprising an insulating film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG S. BUI/Primary Examiner, 2841/2800